Citation Nr: 0528456	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as coronary artery disease, to include as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1954 to November 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims for 
entitlement to service connection for diabetes mellitus and a 
cardiovascular disability, claimed as coronary artery 
disease.

This claim was previously before the Board in April 2004, at 
which time it was remanded for additional development.

FINDINGS OF FACT

1.  The veteran's diabetes mellitus disability was initially 
demonstrated after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  The competent clinical evidence of record demonstrates 
that a cardiovascular disability was initially demonstrated 
years after service and has not been shown to be causally 
related to the veteran's service.



CONCLUSIONS OF LAW

1.  A diabetes mellitus disability was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2005).

2.  A cardiovascular disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an August 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's August 2001 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, in an April 
2005 VCAA notification letter, the veteran was specifically 
requested to provide to the RO any evidence in his possession 
that pertained to his claims.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

With regard to the duty to assist, the record contains the 
veteran's September 1956 separation examination, private 
medical records, and VA outpatient treatment records.  The 
Board notes that the veteran's service medical records are 
evidently unavailable from the National Personnel Records 
Center (NPRC).  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease or diabetes mellitus becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

1.  Diabetes Mellitus

The veteran asserts that service connection is warranted for 
diabetes mellitus.  
In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  The 
evidence of record demonstrates that the veteran currently 
has diabetes mellitus.  In this regard, the record reflects 
that he has been treated for diabetes by private physicians 
since 1996 and at VA outpatient facilities since September 
2000.

However, the record fails to demonstrate the occurrence of an 
in-service injury or disease.  The veteran contends that on 
his initial induction examination he was told that had 
elevated blood sugar levels.  He also relates that when he 
was hospitalized at Ft. Jackson in early 1955, that he was 
again told that he had elevated blood sugar levels and was 
told to watch his diet and exercise.  However, it is 
significant to point out that the veteran's contemporaneous 
September 1956 separation examination report reflects that 
there was no sugar in the veteran's urine on his urinalysis.  
The Board recognizes that the veteran's complete service 
medical records have been reported to be unavailable.  
However, the veteran was provided the opportunity to submit 
alternate forms of evidence to show that he had elevated 
sugar levels in service, but there is no corroborating 
documentation in the record to support his contention.  Thus, 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's diabetes mellitus must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, there is no evidence that diabetes 
mellitus was manifested to a compensable degree within one 
year of his separation from service.  In fact, the record 
reflects that the first reported clinical findings of 
consistent with diabetes mellitus was in May 1996, which was 
many years after service.  Hence, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for 
diabetes mellitus.

In conclusion, although the veteran asserts that his current 
diabetes mellitus disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current diabetes mellitus 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2004), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus.

2.  Cardiovascular Disability, claimed as Coronary Artery 
Disease

The veteran also contends that service connection is 
warranted for a cardiovascular disability, to include as 
secondary to his diabetes mellitus.  In order to establish 
service connection on a secondary basis, the evidence must 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  The medical evidence of record 
establishes that the veteran currently has a cardiovascular 
disability.  In this regard, the record reflects that the 
veteran had a heart attack in October 1999 and has been 
subsequently treated for coronary artery disease at both 
private and VA facilities.  

The Board recognizes that several private physicans have 
opined that the veteran's current cardiovascular disability 
is etiologically related to his diabetes mellitus.  However, 
as discussed above, service connection has not been 
established for the veteran's current diabetes mellitus 
disability.  Therefore, the Board finds that the veteran's 
current cardiovascular disability was not caused, or 
aggravated, by a service-connected disability.

The record also does not demonstrate that the veteran 
complained of, or sought treatment of a cardiovascular 
disability in service.  In fact, on his September 1956 
separation examination, an examiner evaluated the veteran's 
heart as being normal and a chest x-ray revealed that the 
veteran's heart was of normal size and contour.  The Board 
again notes that the veteran's complete service medical 
records have been reported to be unavailable and that the 
veteran was provided the opportunity to submit alternate 
forms of evidence in support of his claim, but that to date 
no evidence has been received to support a finding of in-
service cardiovascular complaints.  Rather, the first 
clinical evidence of a cardiovascular disability was in 1999, 
many years after service.  The Board notes that in the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, there is no competent evidence of record 
that etiologically relates the veteran's current 
cardiovascular disability to any incident of service.  
Therefore, the Board finds that a grant of service connection 
on a direct basis is not warranted. 

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's cardiovascular disability 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's cardiovascular disability was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, as previously noted, the first reported 
clinical finding consistent with cardiovascular disease was 
in 1999, which was many years after service.  Hence, the 
Board finds that the evidence of record does not establish 
that the veteran is entitled to service connection on a 
presumptive basis for a cardiovascular disease, claimed as 
coronary artery disease.

In conclusion, although the veteran asserts that he has 
current cardiovascular disability that is related to his 
current diabetes mellitus disability, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current cardiovascular disability is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2004), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cardiovascular disability, claimed as 
coronary artery disease.

ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied.

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as coronary artery disease, to include as 
secondary to diabetes mellitus, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


